DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 8/4/2021.
Claims 1, 3-6, 8, 9, 11-14, and 16-19 have been amended.
Claims 7 and 20 have been cancelled.
No new claims have been added.
Claims 1-6 and 8-19 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 12-15, filed 8/4/2021, with respect to claims 1-6 and 8-19 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 9, and 14, the Examiner agrees with Applicant’s arguments filed 8/4/2021 that the claims as amended overcome the previous indefiniteness issues under 35 U.S.C. 112(b). Claim 14 as amended also overcomes the previous rejection under 35 U.S.C. 101. The Examiner agrees with Applicant’s arguments that the prior art does not disclose the specific computing device, non-transitory computer readable storage media, and method for switching between remote and local buffer modes as is now claimed in detail interpreted in light of Applicant’s specification directed to data streaming between device components wherein data items are required to be read from both the local buffer while operating in the local buffer mode and the remote buffer while operating in the remote buffer mode and determinations regarding the different buffers are made as is claimed to enable switching between the buffer modes. These limitations in combination with the rest of the claimed limitations are not taught by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474